DETAILED ACTION
This action is in response to arguments filed on 07/10/2022.

Terminal Disclaimer
The terminal disclaimer (TD) dated 07/10/2022 does not overcome the double patenting rejection.  The TD does not list the applicable application number (i.e. 17/115,993).  Indeed, the TD list the application number for the present application.

Response to Affidavit
The examiner acknowledges receipt of the rule 130(a) affidavit dated 07/10/2022.  However, the affidavit under 37 CFR 1.130(a) is not applicable to the current rejection over US 2018/0271329 (‘329).  The ‘329 reference was published more than a year before the effective filing date of the present claims (see below discussion).  Thus, the ‘329 reference qualifies as prior art under §102(a)(1).  Therefore the rejection may not be overcome by a rule 130(a) affidavit (see MPEP 717.01, section II, ¶B).   

(B) If the rejection is based upon a disclosure made more than one year before the effective filing date of the claimed invention. A disclosure made more than one year before the effective filing date of the claimed invention is prior art under 35 U.S.C. 102(a)(1)  and may not be excepted under 35 U.S.C. 102(b)(1). Note that the provisions of 37 CFR 1.130  are available to overcome a rejection under 35 U.S.C. 102(a)(2)  which is based on subject matter in an application or patent that was effectively filed, but not published or made publicly available, more than one year before the effective filing date of the claimed invention under examination, where the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor. See also, MPEP § 2155.06. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Priority
The present application is a CIP of 15/468,982, which is currently abandoned.  The present claims include limitations which only find support in the CIP filed on 11/13/2020.  Thus, the effective filing date for the claims is 11/13/2020.  As such, the PG Pub. Of the parent application, US 2018/0271329, is available prior art because it was published more than a year prior to the effective filing date.
the following limitations, in claim 1, are only supported by the CIP.

wherein the first magnet in the pair of magnets is oriented so that its positive pole is oriented toward and facing the negative pole of the second magnet that is located on the opposite location around the sleeve

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Russett (US 2018/0271329) in view of Perritt (US 5,354,462).
Regarding claim 1: Russet discloses a structured shake sleeve (fig 3) that fits around a beverage container wherein the beverage container is used for mixing, blending, storing, or drinking of liquids and wherein the structured shake sleeve consists of: a sleeve (18, fig 3, ¶0018) a plurality of sides (6, ¶0018, fig 3) in the sleeve and a first pair (9, fig 3, ¶0018) of paired magnets positioned in the sleeve; wherein the first pair of paired magnets of the sleeve improves the texture and flavor of the liquid blended within the beverage container (abstract); wherein the first pair of paired magnets consists of a first magnet (4, fig 3) and a second magnet (4, fig 3); wherein the first pair of paired magnets is positioned such that the first magnet of the first pair of paired magnets is positioned in one of the sides of the plurality of sides of the sleeve while the second magnet of the first pair of paired magnets is positioned in an opposite side of the sleeve (fig 3, ¶0018, claim 1); wherein the pair of magnets in the sleeve act upon each other to create a magnetic field within the liquid in the beverage container (¶0005, fig 3); and said magnet field then acts upon the liquid in the beverage container to improve the flavor and texture of the liquid (abstract, ¶0005, fig 3).  
	Russet, as applied above, does not disclose wherein the first magnet in the pair of magnets is oriented so that its positive pole is oriented toward and facing the negative pole of the second magnet that is located on the opposite location around the container.
	Perritt, however, discloses a container (fig 10) with a plurality of paired magnets (36, fig 5) positioned on the container wall wherein a first magnet (e.g. the magnet at the 12 o’clock position in fig 5) in the pair of magnets is oriented so that its positive pole (i.e. North) is oriented toward and facing the negative pole (i.e. South) of a second magnet (e.g. the magnet at the 6 o’clock position in fig 5)  that is located on the opposite location around the sleeve (col. 6 ll. 34-57).  Perritt teaches that his arrangement of magnets maximizes the strength of the magnetic field within the liquid so as to extract the magnetizable metal particles from the flowing body of liquid, fluid or particulate material (col. 2 ll. 23-34).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have made Russet’s paired magnets with their poles oriented as taught by, Perritt, so as to maximize the strength of the magnetic field within the liquid so as to extract any magnetizable metal particles from the body of liquid, fluid or particulate material.
	Regarding claim 2: Russet, as applied above, discloses wherein there is a second pair of paired magnets in the sleeve (fig 3, ¶0018, claim 2); wherein the second pair of paired magnets consists of a first magnet and a second magnet (fig 3); wherein the first pair of paired magnets of the sleeve and the second pair of paired magnets of the sleeve improves the texture and flavor of the liquid blended within the beverage container (abstract, ¶0005, claim 2); such that the second pair of magnets has the first magnet of the second pair of paired magnets positioned in one of the sides of the plurality of sides of the sleeve, said side being 90 degrees off from the side into which the first pair of paired magnets is inserted (fig 3, claim 2, ¶0018), with the second magnet of the second pair of paired magnets positioned in the opposite side of the sleeve from the first magnet of the second pair of paired magnets (fig 3, ¶0018, claim 2); wherein the second pair of magnets in the sleeve act upon each other to create a magnetic field within the liquid in the beverage container (abstract, ¶0005, fig 3); and said magnet fields of the first pair of paired magnets and the second pair of paired magnets act upon the liquid in the beverage container to improve the flavor and texture of the liquid (abstract, ¶0005, fig 3).
	Russet, as applied above, does not disclose wherein the first magnet of the second pair of magnets is oriented so that its positive pole is oriented toward and facing the negative pole of the second magnet of the second pair of magnets that is located on the opposite location around the sleeve.  
	However, as discussed above, Perritt discloses a similar invention with pared magnets (36, fig 5) wherein a first magnet (e.g. the magnet at the 4 o’clock position, fig 5) of a second pair of magnets is oriented so that its positive pole (i.e. North) is oriented toward and facing the negative pole (i.e. South) of the second magnet (i.e. the magnet at the 10 o’clock position, fig 5) of the second pair of magnets that is located on the opposite location around the container.  Perritt teaches that his arrangement of magnets maximizes the strength of the magnetic field within the liquid so as to extract the magnetizable metal particles from the flowing body of liquid, fluid or particulate material (col. 2 ll. 23-34).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have made Russet’s paired magnets with their poles oriented as taught by, Perritt, so as to maximize the strength of the magnetic field within the liquid so as to extract any magnetizable metal particles from the body of liquid, fluid or particulate material.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/115,993 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 2 of the present application are anticipated by claim 1 of the ‘993 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 07/10/22 have been fully considered but they are not persuasive.  
The affidavit and terminal disclaimer do not overcome the rejections for the reasons discussed above.
The applicant argues that the present applicant is distinct in the positioning of the magnets as well as the purpose of the magnets.  However, the examiner points out the cited references disclose all of the claimed limitations as discussed above.
In response to applicant's argument that Perritt is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Perritt is concerned with the problem of generating a magnetic field across a liquid container, a problem that is also a concern of the present invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733